Citation Nr: 1745055	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from March 1985 to March 1995.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014 the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in April 2017, he withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Veteran's DD 214 recorded his job title as an Aerospace Maintenance Journeyman.  The Veteran also provided a statement describing the noise levels he encountered during active service.  See Correspondence (April 2017).  Based on the Veteran's military occupational specialty, there is a high probability that the he had exposure to loud noise during his service.

The Veteran underwent a VA examination in October 2013.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service because the Veteran's service medical records showed stable hearing thresholds with no significant changes in hearing during service.  For the tinnitus claim, the VA examiner opined that it was less likely than not caused by or a result of an event in military service because the record is negative for reports of tinnitus and the Veteran reported a recent onset.
 
Having carefully reviewed the record, the Board finds the VA medical opinion dated October 2013 does not provide a complete rationale, meaning it lacks clear conclusions and supporting medical data, to explain why the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by his active service.  A medical opinion must support its conclusion with an analysis of sufficient detail to allow the Board to make a fully informed evaluation of whether there is a direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The VA examiner's rationale for her medical opinion cited stable hearing thresholds with no significant changes during service in regards to the Veteran's hearing loss.  For the Veteran's tinnitus, the VA examiner relied on the lack of reports of tinnitus during service and the Veteran's statement at the VA examination that the onset of tinnitus was recent.  The rationale did not address why the fluctuations in hearing thresholds, which varied during the Veteran's time of service, were not significant, nor did the VA examiner provide medical data to support her conclusions.  Moreover, the Veteran submitted additional evidence, which included a statement detailing his noise exposure during his time of service and articles from the VA concerning research about exposure to jet fuel and hearing loss.  This additional evidence was not available at the time of examination.                

Additionally, the Veteran disclosed that he reported his hearing issue to his primary care physician at the VA hospital, where he has been receiving treatment since 2006.  See Correspondence (April 2017).  The record does not contain the treatment records from the VA hospital.   The VA is required to make reasonable efforts to assist the Veteran in securing evidence necessary for his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from 2006 to present.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional; ensure the VA treatment records are available for the VA examiner to review prior to examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss and/or tinnitus is related to his active service, or is caused by or aggravated by his military service.  The rationale should address all lay statements and articles submitted by the Veteran.  Additionally, the Veteran's exposure to jet fuel and the fluctuations in his pure tone threshold throughout his time in service should be addressed within the opinion.  The Veteran submitted a treatise which indicates a possible link between exposure to jet fuel and problems with auditory processing.  This evidence must be addressed.  The examiner should assume the Veteran is competent to report on acoustic trauma he was exposed to during active duty and of any hearing loss symptomology and/or tinnitus symptomology he reports.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If the service connection sought for bilateral hearing loss and tinnitus remains denied, issue a supplemental statement of the case and return the case to the Board.
  
The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


